Citation Nr: 0412001	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include arthritic changes.

2.  Entitlement to service connection for a psychiatric 
disability, to include dysthymia, and, alcohol, marijuana, 
and cocaine abuse, claimed as a nervous condition. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran does not have a currently diagnosed back 
disability, to include arthritic changes, nor is there any 
competent medical evidence demonstrating that a back 
disability is related to a disease or injury which had its 
onset in, or is otherwise related to, service, and such was 
not manifested within one year of service discharge.

3.  A psychiatric disability was not shown in service, nor is 
there any competent medical evidence demonstrating that a 
psychiatric disability is related to a disease or injury 
which had its onset in, or is otherwise related to, service, 
and psychoses was not manifested within one year of service 
discharge. 

4.  The veteran is currently receiving treatment for alcohol 
and drug abuse, but such substance abuse is not a disability 
for VA purposes. 


CONCLUSIONS OF LAW

1.  A back disability, to include arthritic changes, was not 
incurred in active service, nor may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A psychiatric disability to include dysthymia, and, 
alcohol, marijuana, and cocaine abuse, was not incurred in 
active service, nor may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 422.  

The Board observes that the veteran filed his claim to reopen 
his claim for service connection for a back disability and 
nervous condition in September 2002, after the enactment of 
the VCAA.  The RO's initial unfavorable decision was made in 
November 2002, after the veteran had been provided notice of 
the VCAA provisions in October 2002, in accordance with 
Pelegrini, supra.

In October 2002, the RO sent a letter to the veteran 
explaining his role in the claims process and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records, to include a release 
form for VA to obtain any identified private records.  The RO 
also indicated that it was still the veteran's responsibility 
to support his claim with appropriate evidence.  The RO 
advised the veteran that in order to substantiate his claim 
for service connection for a back disability and nervous 
condition that evidence of a current disability and a nexus 
between such and service was necessary.  The RO specifically 
indicated that the veteran still needed to provide a medical 
diagnosis of a current disability, evidence of incurrence or 
aggravation in service, and medical evidence that relates the 
current disability to the claimed injury.  The RO informed 
the veteran that his service medical records had been 
requested and a VA medical examination may be provided if the 
RO determined that it was necessary to decide his claims.  
The veteran was also notified that the RO had received his VA 
Medical Center treatment records that he had identified in an 
Authorization and Consent to Release Information to VA form 
submitted in September 2002 with his compensation 
application.  In response to this letter, the veteran 
indicated in an October 2002 communication that he had no 
other information in support of his claims for service 
connection and requested that his claims continued to be 
processed.  

Additionally, the November 2002 rating decision and the April 
2003 statement of the case notified the veteran of the 
evidence considered, the legal criteria relied on, and the 
reasons and bases for the denial of his claims.  In the April 
2003 statement of the case, the RO included a recitation of 
the procedural history of the veteran's claims, the actions 
taken by the RO, the evidence received, the relevant laws and 
regulations, and, VA's duties to assist under 38 C.F.R. 
§ 3.159, with reference to the relevant VCAA cites in the 
United States Code.  Thereafter, the veteran was afforded 
opportunity to submit additional evidence and argument in 
support of his claims.  Specifically, the veteran was given 
an opportunity to request a personal hearing in connection 
with this appeal, but he did not choose to do so.  

The Board notes that the veteran's representative has argued 
that VA has not met its duty to notify the veteran.  
Specifically, the representative has argued that the October 
2002 letter was very broad, general, vague, incomplete, and, 
in essence, lacked the four requirements as set forth in 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra.  The Board finds that these arguments are not 
supported by the evidence of record, as described above, the 
October 2002 letter to the veteran was specific to his 
claims, adequately informed him of the elements of a service 
connection claim, and advised him that he still needed to 
provide a medical diagnosis of a current disability, evidence 
of incurrence or aggravation in service, and medical evidence 
that relates the current disability to the claimed injury.  

Therefore, based on the above, the Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In his September 2002 
claim, the veteran indicated that he had received treatment 
for a back injury and a nervous condition during service.  On 
the Authorization and Consent to Release Information to VA 
form submitted in connection with his claim, the veteran 
indicated that he received treatment for both claimed 
disabilities at the VA Medical Center in Jackson, 
Mississippi.  As such, the veteran's service medical records 
and treatment reports from the Jackson VA Outpatient Clinic 
from January 2000 to March 2000 and from August 2001 to 
October 2002 were obtained and associated with the claims 
file.  In October 2002, the veteran indicated that he had no 
other information in support of his claims for service 
connection and requested that his claims continued to be 
processed.  The veteran has not identified other outstanding 
records that he wants VA to obtain or that he feels are 
relevant to his claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, a current VA examination to 
determine whether the veteran has a back disability, to 
include arthritic changes, and whether it is etiologically 
related to service is not necessary to decide the claim.  As 
explained in greater detail below, the evidence reflects that 
the two episodes of back pain in service were acute and 
transitory as the veteran had no complaints in his last 
months of service and the examination at separation was 
negative for complaints or objective findings.  In addition, 
the veteran has not submitted evidence showing that he 
actually has a current back disability.  Therefore, a current 
examination of the veteran's back is not necessary to 
consider his claim for service connection for a back 
disability.  A current VA examination is also not necessary 
to determine whether the veteran's psychiatric disability is 
etiologically related to service.  Specifically, in regard to 
the veteran's psychiatric disability, because of the absence 
of any evidence of psychiatric symptoms or diagnoses in 
service and in view of the negative findings in a mental 
health examination conducted in conjunction with the 
veteran's service separation examination, there is no 
competent basis upon which to conclude that any current 
psychiatric disability is related to service.  Furthermore, 
any current medical opinion linking either a back or 
psychiatric disability to the veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In addition, no competent medical evidence even 
suggesting a causal connection between either disability and 
service has been submitted or identified by the veteran.  

The Board notes that the veteran's representative has argued 
that VA has not met its duty to assist the veteran.  However, 
she does not advance specific contentions in support of this 
argument.  The Board, as discussed above, finds that VA did 
meet its duty to assist the veteran as the RO obtained 
identified treatment records and found that a VA examination 
was not necessary to decide the issues on appeal.  As such, 
the representative's argument is without merit. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis and psychoses, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.  Back Disability

The veteran contends that he injured his back twice during 
military service.  While stationed in Germany, he was lifting 
an engine out of a Jeep and injured his back.  The veteran 
states that medics brought him to the hospital where an X-ray 
was taken and he was given medication for muscle spasms.  He 
was removed from his station for at least 30 days as he 
couldn't lift objects or bend.  The second time the veteran 
injured his back occurred when he was lifting dual tires of a 
large truck while working in the motor pool in Germany.  He 
was taken to the dispensary and given a shot and medication.  
He was restricted from lifting and bending.  The veteran 
states that he could not lift anything for the remainder of 
his time in the military.  He claims that he has had back 
problems ever since his discharge from service, including 
being unable to sit or stand for a long period of time, pain 
radiating up and down his right leg, and tingling in his 
toes.  As such, he contends that he is entitled to service 
connection for a back disability, to include arthritic 
changes. 

There is no medical evidence of record that arthritis of the 
back manifested to a degree of 10 percent within one year of 
the veteran's discharge from service.  In fact, there is no 
medical evidence of a post-service diagnosis of a back 
disability, to include arthritic changes.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of service connection on a direct basis.  The 
relevant medical evidence of record includes the veteran's 
service medical records and treatment reports from the 
Jackson VA Outpatient Clinic from January 2000 to March 2000 
and from August 2001 to October 2002.

The service medical records reveal that in September 1979 the 
veteran complained of pain in his back.  He stated that he 
felt an initial sharp pain while lifting a Jeep engine.  Upon 
physical examination, it was noted that the veteran had 
limited range of motion of his right arm, increased pain 
during mobilization of right arm, and increased pain when 
attempting to bend forward.  Pain was radiating and a dull 
ache was emanating from the medial aspect of the right 
trapezius.  There was also 6-7 thoracic vertebrae point 
tenderness to the same area.  The assessment was a pulled 
muscle in the 6-7 thoracic vertebrae region.  The physician 
prescribed heat and medication, and instructed the veteran to 
avoid bending for three days.  The veteran was also placed on 
light duty for three days.  In September 1980, the veteran 
sought treatment for burning on urination, painful urination, 
and back pain proximal to the left kidney area.  He was 
diagnosed with gram-negative intracellular diplococci and 
syphilis.  In May 1982 the veteran complained of low back 
pain that had persisted for the previous 30 minutes.  The 
veteran reported that he had been trying to put a tire on a 
two and a half ton truck.  Upon objective examination, it was 
noted that the veteran's back was tender to the touch, 
movement was good, and he had pain across the lower back on 
the belt line.  He was diagnosed with a pulled muscle.  The 
veteran was instructed to take aspirin, apply heat across the 
center of his back, and to avoid heavy lifting (over 25 
pounds) for seven days.  Subsequent service medical records 
are negative for any complaints referable to the back. 

On the veteran's separation examination, dated October 1982, 
he indicated that he had not sought treatment from a 
physician or other health professional within the past five 
years for any condition.  The veteran also answered "no" to 
whether he wore a back brace or support and whether he had 
recurrent back pain.  Clinical evaluation of the spine was 
reported to be normal.  The veteran also reported he was in 
"Great Shape" and wanted to go home. 

Medical records from the Jackson VA Outpatient Clinic reflect 
only treatment for the veteran's psychiatric disability.  
There is no reference in these medical records to any 
complaints or findings of a back disability or injury related 
to service. 

Therefore, there is no evidence of record demonstrating that 
the veteran has a current diagnosis of a back disability, to 
include arthritic changes.  In the absence of competent 
medical evidence of a present disability, there is no basis 
on which to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Furthermore, the record contains no competent medical opinion 
that a current back disability is related to an injury during 
service, or otherwise had its onset during service.  Rather, 
the evidence of a nexus between active duty service and a 
back disability is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between a back disability and service, the veteran is 
not entitled to service connection.  

The Board has considered the veteran's claim of having 
injured his back after lifting a Jeep engine and putting a 
tire on a two and a half ton truck; however, in the absence 
of evidence of a current back disability or any medical 
evidence linking such to the veteran's military service, 
there is simply no competent medical evidence to support his 
claim for service connection.  While the veteran was seen 
with complaints of back pain in service, these appear to have 
been acute and transitory as there were no complaints in the 
last few months of service and when examined for separation, 
the veteran reported having no problems and clinical 
evaluation was normal.  In the absence of any evidence of a 
current back disability, the Board finds that the evidence of 
record does not support a finding of entitlement to service 
connection for the veteran's claimed back injury. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disability, to include 
arthritic changes.  As such, that doctrine is not applicable 
in the instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.


B.  Psychiatric Disability

The veteran contends that he was treated for a nervous 
condition while serving in the military.  He currently 
receives mental health treatment for nervousness, depression, 
and agitated behavior as well as alcohol, marijuana, and 
cocaine abuse.  It was noted in the veteran's post-service 
treatment records that he has a history of dysthymia.  As 
such, he claims that he is entitled to service connection for 
a psychiatric disability, to include dysthymia, and alcohol, 
marijuana, and cocaine abuse. 

Although the veteran is receiving current treatment for a 
psychiatric disability, he is not entitled to presumptive 
service connection because there is no evidence that 
psychoses manifested to a degree of 10 percent within one 
year of his discharge from service.  Specifically, the 
veteran was discharged from active duty in November 1982 and 
the first medical record indicating treatment for a 
psychiatric disability is dated in January 2000.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of service connection on a direct basis.  The 
relevant medical evidence of record includes the veteran's 
service medical records and treatment reports from the 
Jackson VA Outpatient Clinic from January 2000 to March 2000 
and from August 2001 to October 2002.

The veteran's service medical records reveal no complaints of 
nervousness or findings of a psychiatric disability, to 
include dysthymia, or, alcohol, marijuana, or cocaine abuse.  
Upon discharge from a hospital in October 1980 for unrelated 
medical treatment, the veteran indicated that his past 
medical history included having occasional alcohol beverage 
ingestion and smoking one pack of cigarettes per day.  On the 
veteran's separation examination, dated October 1982, he 
answered "no" to whether he had frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  Psychiatric clinical evaluation 
was reported to be normal.  In conjunction with his 
separation examination, the veteran was afforded a mental 
status examination.  The Board notes that the service medical 
records do not indicate why the veteran underwent such 
examination.  The mental status examination revealed that the 
veteran's behavior was normal, he was fully alert and 
oriented, his mood was level, his thinking process was clear 
with normal thought content and a good memory.  The 
impression was no significant mental illness.  

The Jackson VA Outpatient Clinic medical records show that 
the veteran sought treatment in January 2000 for a heightened 
level of anxiety and depression.  He reported drinking for 
over 20 years and smoking marijuana for 15 years.  The 
veteran denied any additional substance abuse.  He also 
stated that he was having "nervous" problems, but denied 
blackouts, shakes, loss of control, and any history of 
delirium tremens.  The veteran related that he had a long 
history of problems with his nerves.  He reported that when 
he was in the Army he was prescribed medication for his 
nerves and currently that he was having some agitated 
depression, anxiety, impaired sleep, and difficulty 
concentrating and dealing with people.  He also stated that 
he was having relationship problems with his wife and 
stepdaughters.  The physician noted that the veteran's mood 
was depressed and that his affect was appropriate for mood 
disturbance.  He was oriented times three and it did not 
appear that his memory was impaired.  

The veteran sought treatment and evaluation a week later.  He 
reported that his nervousness had resulted in being fired 
from his job and that he easily became agitated.  The veteran 
reported drinking a quart of alcohol two to three days a week 
and smoking marijuana three days a week.  The registered 
nurse noted that the veteran was oriented times four, his 
speech was coherent, his affect was appropriate and congruent 
with his mood.  He was cooperative and had no suicidal or 
homicidal ideation or audio or visual hallucinations or 
delusions.  The registered nurse noted that she had discussed 
with the veteran the relationship between alcohol/marijuana 
and increased nervousness/agitated behavior.  Two days 
following this treatment, the veteran was again seen for 
nervousness.  By way of history, the veteran reported that 
his nervousness was seen in the service.  The physician's 
assessment was that the veteran's nervousness looked more 
like chemical dependency related problems and to consider 
independent affective disorder and life stresses like 
finances.  

In March 2000, the veteran again seen for a follow up visit.  
He denied marijuana or cocaine use, but reported continuous 
use of beer.  It was noted that the veteran reported a 
history of nervousness, which he described as having tremors.  
He denied having hallucinations or delusions.  The veteran 
stated that his son had attention deficit disorder and that 
his father had a history of "nerve problems."  The 
assessment was alcohol abuse and rule out generalized anxiety 
disorder.  The veteran was prescribed Zoloft.  

In September 2001, the veteran was seen for a follow up 
visit.  He reported alcohol, marijuana, and cocaine use.  He 
complained of depressed mood, difficulty sleeping, and poor 
energy for the previous three months.  He was irritable and 
reported a history of domestic violence directed at his wife.  
Upon objective evaluation, the veteran was noted to be awake 
and oriented to all spheres.  He was cooperative and calm 
during the interview with coherent speech.  He denied audio 
or visual hallucinations or delusions.  The physician's 
assessment was alcohol, marijuana, and cocaine abuse and a 
history of dysthymia.  The veteran was again prescribed 
Zoloft.  The most recent record from October 2002 reflects 
that no problems were reported or observed regarding the 
veteran's mental status.  Also, the veteran acknowledged 
recent use and current alcohol and cocaine problems, but 
denied recent marijuana use.  It was noted that the veteran 
currently met the fourth edition 


of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria for 
alcohol dependence and cocaine dependence.  The veteran was 
prescribed, and agreed to, residential treatment. 

The Board notes that, with respect to alcohol and drug abuse, 
the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

The Board also observes that service connection may be 
granted for disability proximately due to or the result of a 
service-connected disorder and where aggravation of a non-
service-connected disorder is proximately due to or the 
result of a service-connected disability. 38 C.F.R. § 
3.310(a).  However, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), the Federal Circuit, interpreting 38 U.S.C.A. § 
1110 (which contains essentially the same provisions as 38 
U.S.C.A. § 1131), held that VA compensation benefits are 
available for an alcohol or drug-related disability that is 
secondary to a service-connected disorder.  Id. at 1370.  The 
Federal Circuit explained that 38 U.S.C.A. § 1110 precluded 
compensation for primary alcohol abuse or drug disabilities 
and for secondary disabilities that result from primary 
alcohol or drug abuse.  Id. at 1376.

The veteran is not service-connected for any disability, 
there is no evidence of a disease or injury from service-
related causes, and as such, there is no basis upon which to 
consider secondary service connection for alcohol, marijuana, 
and cocaine use.  Therefore, as set forth above, the veteran 
is precluded by law from entitlement to service connection 
for alcohol, marijuana, and cocaine abuse. 

Furthermore, the record contains no competent medical opinion 
that a current psychiatric disability, to include dysthymia, 
is related to a disease or injury during service, or 
otherwise had its onset during service.  The Board observes 
that in January 2000, the Jackson VA Outpatient Clinic 
records show notations taken by a social worker and a 
physician that appear to relate the veteran's nervousness to 
his military service.  However, these statements were 
reported by the veteran and merely recorded by each 
professional.  As such, this does not constitute competent 
medical evidence of the required nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  It is also noted 
that there was some medical opinion evidence that indicated 
that the veteran's nervous complaints were related to his 
drug and alcohol use.   Accordingly, the evidence of a nexus 
between active duty service and a psychiatric disability is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  Id.  Absent competent evidence of a causal nexus 
between a psychiatric disability and service, the veteran is 
not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disability, to include 
dysthymia, and, alcohol, marijuana, and cocaine abuse.  As 
such, that doctrine is not applicable in the instant appeal 
and his claim must be denied.  38 U.S.C.A. § 5107.




ORDER

Service connection for a back disability, to include 
arthritic changes, is denied. 

Service connection for a psychiatric disability, to include 
dysthymia, and, alcohol, marijuana, and cocaine abuse, 
claimed as a nervous condition, is denied. 



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



